DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 18-24, 28-29 are cancelled.
Claim Objections
Claim 9 is objected to because of the following informalities:  the term gate in line 7 is spelled as fate.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first input circuit”, “a first output circuit”, “a second input circuit”, “a second output circuit” in claim 1; “a blank-input sub-unit” in claim 2; “a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Fig. 4 and corresponding paragraphs in the specification describes the structure of the blank-input sub-unit. Fig. 9A and 9B and corresponding paragraphs in the specification describes the structure of the first sub-unit and second sub-unit comprising the “a first input circuit”, “a first output circuit”, “a second input circuit”, “a second output circuit” in claim 1; “a blank-input sub-unit” in claim 2; “a common-input circuit”, “a first transport circuit”, “a second transport circuit” in claim 3; “a select-control circuit”, “a third input circuit” in claim 4; “a first control circuit”, “a first reset circuit”, “a second reset circuit” in claim 10; “a second control circuit”, “a third reset circuit”, “a fourth reset circuit” in claim 11; “a common-reset circuit” in claim 12.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pang (US Pub 2016/0358666).

With respect to claim 1, Pang discloses a shift-register unit, (see fig. 4; par 0075; discloses FIG. 4 shows a schematic block diagram of the shift register unit according to a second embodiment) comprising: a first sub-unit comprising a first input circuit coupled via a first node to a first output circuit, (see fig. 4; first input module 10 connected to the first output module 60 via node PU and pull-up module 30) the first input circuit being configured to control a voltage level of the first node in response to a first input signal and the first output circuit being configured to output a shift- register signal and a first output signal in response to the voltage level of the first node; (see fig. 4; output signal 1, output signal 3; see par 0035; 0041) a second sub-unit comprising a second input circuit coupled via a second node to a (see fig. 4; second input module 80 connected to the second output module 70 via node PU and PD and pull-down control module 40 and pull-down module 50) the second input circuit being configured to control a voltage level of the second node in response to the first input signal and the second output circuit being configured to output a second output signal in response to the voltage level of the second node (see fig. 4; output signal 2; see par 0076, 0042).

With respect to claim 2, Pang discloses further comprising a blank-input sub-unit coupled to the first node and the second node, and being configured to receive a select-control signal to control respective voltage levels of the first node and the second node (see par 0038; discloses The pull-down control module 40 is connected to a second clock signal terminal to receive a second clock signal CLK2, and connected to a third voltage terminal to receive a third voltage signal VGL. The pull-down control module 40 is also connected to the first input module 10 through the pull-up control node PU. The pull-down control module 40 may output the second clock signal CLK2 to a pull-down control node PD, as a pull-down control signal, under the control of the second clock signal CLK2).

With respect to claim 27, Pang discloses comprising: inputting a first input signal to a first input circuit of a first sub-unit of the shift- register unit (see fig. 4; discloses first input module receives input 1) and a second input circuit of a second sub-unit of the same shift-register unit; (see fig. 4; discloses the second input module receives input 2) driving the first sub-unit to control a voltage level of a first node of the first sub- see par 0035; discloses The first input module 10 may be connected to a first voltage terminal to receive a first voltage signal VDD, and connected to a first signal input terminal to receive a first signal INPUT1. The first input module 10 may output the first voltage signal VDD inputted via the first voltage terminal to a pull-up control node PU, as a pull-up control signal to charge the pull-up control node PU, under the control of the first signal INPUT1 inputted via the first signal input terminal) driving the first sub-unit to control the first output circuit to output a shift-register signal and a first output signal in response to the voltage level of the first node; (see fig. 4; discloses the output module generated output 1 and output 3) driving the second sub-unit to control a voltage level of a second node of the second sub-unit based on the first input signal; (par 0076; discloses the second input module 80 may be connected to the first voltage terminal to receive the first voltage signal VDD, and connected to the second signal input terminal to receive the second signal INPUT2. The second input module 80 may output the first voltage signal VDD to the pull-up control node PU, as a pull-up control signal, under the control of the second signal INPUT2) coupling a second output circuit to the second node; and driving the second sub-unit to control the second output circuit to output a second output signal in response to the voltage level of the second node (see fig. 4; second output module generates output 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang (US Pub 2016/0358666) in view of Xiao (US Pub 2016/0247476).

With respect to claim 8, Pang discloses wherein the first input circuit comprises a fifth transistor (see fig. 5; transistor M1) the fifth transistor having a gate terminal configured to receive the first input signal, a first terminal configured to receive a first voltage, and a second terminal coupled to the first node (see fig. 5; discloses the gate electrode of the transistor M1 receives input 1, a first electrode of the transistor M1 connected to VDD and the second electrode of the transistor M1 connected to the node PU); 
Pang doesn’t expressly disclose the first output circuit comprises a sixth transistor, a seventh transistor, and a second capacitor; the sixth transistor having a gate terminal coupled to the first node, a first terminal configured to receive a second clock signal as a shift-register signal, and a second terminal configured to output the shift-register signal; the seventh transistor having a gate terminal coupled to the first node, a first terminal configured to receive a third clock signal as the first output signal, and a second terminal configured to output the first output signal; the second capacitor 
In the same field of endeavor, Xiao discloses a shift register wherein the output circuit comprises a sixth transistor, a seventh transistor, and a second capacitor; (see fig. 3; sixth transistor T2, seventh transistor T1; capacitor 600); the sixth transistor having a gate terminal coupled to the first node, a first terminal configured to receive a second clock signal as a shift-register signal, and a second terminal configured to output the shift-register signal (see fig. 3; discloses the gate terminal of the transistor T2 connected to node Q(N); a first electrode connected to the clock signal ck and the second terminal outputs ST(N) ); the seventh transistor having a gate terminal coupled to the first node, a first terminal configured to receive a third clock signal as the first output signal, and a second terminal configured to output the first output signal; (see fig. 3; discloses the gate terminal of the transistor T1 connected to the node Q(N); the first terminal of the transistor T1 connected to the clock CK and the second terminal outputs G(N)) the second capacitor having a first terminal coupled to the first node and a second terminal coupled to the second terminal of the seventh transistor (see fig. 3; discloses the first terminal of the capacitor connected to the node Q(N) and the second terminal connected to the second electrode of the transistor T1);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Pang to use the output circuit disclosed by Xiao in the shift register in order to output the gate signal as well as a transfer signal to the next shift register such that gate signal are sequentially generated by the gate driver.

With respect to claim 9, Pang discloses wherein the second input circuit comprises an eighth transistor (see fig. 5; transistor M15);  the eighth transistor having a gate terminal configured to receive the first input signal, a first terminal configured to receive the first voltage, and a second terminal coupled to the second node (see fig. 5; discloses gate terminal of the transistor M15 connected to the input 2, a first electrode connected to the VDD and second electrode connected to the second node PD via node PU and pull –down module 50); the second output circuit comprises a ninth transistor (see fig. 5; discloses the second output module comprises transistor M13); the ninth transistor having a gate terminal coupled to the second node, a first terminal configured to receive a fourth clock signal as the second output signal, and a second terminal configured to output the second output signal (see fig. 5; discloses the gate terminal of the transistor M13 connected to node PD via pull-down module 50; a first terminal connected to clock CLK4 and second terminal outputs signal output 2);
Pang doesn’t expressly disclose the second output circuit comprises a third capacitor having a first terminal coupled to the second node and a second terminal coupled to the second terminal of the ninth transistor;
In the same field of endeavor, Xiao discloses a shift register wherein the output circuit comprises a capacitor having a first terminal coupled to the second node and a second terminal coupled to the second terminal of the ninth transistor (see par 0046; discloses The said boost part 600 comprises a capacitor Cb. The capacitor Cb electrically connects the first node Q(N) and the output terminal G(N) to pull up the electrical potential of the first node Q(N) and to ensure the output terminal of the pull-up part 200 work regularly);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Pang to include a capacitor in the output circuit as disclosed by Xiao in order to ensure output terminal works regularly.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6, 7, 10-17 are objected to for being directly or indirectly dependent on claim 3.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26 are objected to for being directly or indirectly dependent on claim 25.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJIT SHAH/           Examiner, Art Unit 2624                   

/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624